plaintiff’s responsibility to request an extension of time for service); see also Murray v. Pataki,

378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the

information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

        To allow Plaintiff to effect service on Defendant Metro-North Commuter Railroad

(Metro-North) through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a

U.S. Marshals Service Process Receipt and Return form (“USM-285 form”) for this defendant.

The Clerk of Court is further instructed to issue a summons and deliver to the Marshals Service

all the paperwork necessary for the Marshals Service to effect service upon this defendant.

        Plaintiff must notify the Court in writing if her address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

        The Clerk of Court is directed to mail an information package to Plaintiff.1

        The Clerk of Court is further instructed to complete the USM-285 forms with the address

for Metro-North and deliver all documents necessary to effect service to the U.S. Marshals

Service.

SO ORDERED.

 Dated: November 14, 2019
         New York, New York

                                                                ANALISA TORRES
                                                             United States District Judge




        1
            Plaintiff has consented to electronic service. (ECF No. 2.)

                                                   2
          DEFENDANT AND SERVICE ADDRESS

Metro-North Commuter Railroad
347 Madison Avenue, 20th Floor
New York, NY 10017
